                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00759-JRW-LLK

UNITED FIRE & CASUALTY COMPANY
a/s/o RIVERGREEN WATER RECYCLING, LLC                                                 PLAINTIFF

v.

UNIVERSAL ENVIRONMENTAL SERVICES, LLC, et al.                                     DEFENDANTS

                                    OPINION AND ORDER

       Judge Justin R. Walker referred this matter to Magistrate Judge King for hearing and

determining all pretrial matters before the Court and to conduct a settlement conference. [DN 16].

       This matter is now before the Court on Movant Great West Casualty Insurance Company’s

(“Great West”) Motion for Leave to File an Intervening Complaint. [DN 19]. For the reasons

below, Movant Great West’s Motion for Leave to File an Intervening Complaint, [DN 19], is

GRANTED.

                                        BACKGROUND

       This matter stems from an alleged explosion and fire that occurred on January 29, 2019, in

Louisville, Kentucky. [DN 1-2 at 8]. Plaintiff United Fire & Casualty Company (“United Fire”),

as subrogee of River Green Water Recycling, Inc., claims this incident resulted from the

negligence of Defendants Universal Environmental Services, LLC (“Universal”), and Dependable

Tank Line, LLC (“Dependable”). Id. Specifically, Plaintiff alleges that Universal (a business that

collects non-hazardous petroleum contaminated water and sends it for treatment) used Dependable

(a transportation company that transports liquids by tanker-trucks) to transport a liquid containing

a mixture of gasoline and a heavy petroleum distillate to River Green Water Recycling, Inc.

(“River Green”), which caused an explosion and fire at River Green’s facility. Id. at 9-10.



                                                 1
       On September 17, 2019, Plaintiff filed a Complaint in the Jefferson Circuit Court, Civil

Action No. 19-CI-005683 against Defendants Universal and Dependable. [DN 1-2].             Shortly

thereafter, Defendant Dependable removed this action to the United States District Court for the

Western District of Kentucky. [DN 1].

       On December 16, 2019, Movant Great West Casualty Insurance Company (“Great West”)

filed its Motion for Leave to File an Intervening Complaint [DN 19]. Great West alleges it issued

a policy of insurance to Dependable that was in effect at the time of the subject incident and paid

insurance benefits to Dependable due to the damage Dependable’s vehicle incurred from said

incident. Id. at 87. To protect its subrogation interest, Great West alleges negligence claims

against both Universal and River Green. [DN 19-1]. Great West asserts in its motion that Plaintiff

has no objection to the motion. [DN 19 at 87]. To date, no party has filed a response objecting to

this motion. This matter is now ripe for a decision.

                                           ANALYSIS

       Great West filed its Motion for Leave to File an Intervening Complaint [DN 19] pursuant

to F.R.C.P. 24. Rule 24, inter alia, states “On timely motion, the court may permit anyone to

intervene who…has a claim or defense that shares with the main action a common question of law

or fact.” F.R.C.P. 24(b)(1). Importantly, “[i]n exercising its discretion, the court must consider

whether the intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” F.R.C.P. 24(b)(3).

       Here, Great West’s claims share common questions of law or fact with the main action.

The claims asserted by the original parties and Great West’s proposed claims all revolve around

the alleged explosion and subsequent fire that occurred on January 29, 2019. As Great West’s




                                                2
claims deal with the same subject incident, they share common questions of law or fact with the

main action.

            Furthermore, allowing Great West to intervene in this action will not unduly delay or

prejudice the adjudication of the original parties’ rights. This matter is still in its infancy. No Rule

26(f) Conference Report has been filed and this Court has yet to hold a Rule 16 Scheduling

Conference. As this matter is in its early stages, allowing Great West to intervene should not

prejudice or delay the adjudication of the original parties’ rights.

                                               CONCLUSION

            As Movant Great West’s Motion for Leave to File an Intervening Complaint meets the

required notice and pleading standards1, the claims contained therein share a common question of

law or fact to the main action, and adding these claims will not prejudice or delay the adjudication

of the original parties’ rights, IT IS HEREBY ORDERED:

       1. Movant Great West’s Motion for Leave to File an Intervening Complaint is GRANTED.

       2. The clerk is directed to file the Intervening Complaint as of the date of the entrance of this

            Order.

IT IS SO ORDERED.
    January 16, 2020




c:          Counsel of Record



1
  “A motion to intervene must be served on the parties as provided in Rule 5. The motion must state the grounds for
intervention and be accompanied by a pleading that sets out the claim or defense for which intervention is sought.”
F.R.C.P. 24(c).

                                                        3
